Case 8:19-cv-01752-SDM-TGW Document1 Filed 07/18/19 Page 1 of 6 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPADIVISION

KEITH LARSON,

Plaintiff,
Vv. Case No.:

HERNANDO COUNTY BOARD
OF COUNTY COMMISSIONERS,

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, KEITH LARSON, by and through undersigned counsel, brings this
action against Defendant, HERNANDO COUNTY BOARD OF COUNTY
COMMISSIONERS (“Defendant”), and in support of his claims states as follows:

JURISDICTION AND VENUE

l. This is an action for damages under the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. § 201 et seq.

2. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29
U.S.C. § 201 et seq.

3 Venue is proper in the Middle District of Florida, because all of the events

giving rise to these claims occurred in Hernando County, Florida.

PARTIES
4. Plaintiff is a resident of Hernando County, Florida.
>. Defendant operates a county government in Brooksville, in Hernando

County, Florida.
Case 8:19-cv-01752-SDM-TGW Document1 Filed 07/18/19 Page 2 of 6 PagelD 2

 

GENERAL ALLEGATIONS
6. Plaintiff has satisfied all conditions precedent, or they have been waived.
rp Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.
8. Plaintiff requests a jury trial for all issues so triable.
9. At all times material hereto, Plaintiff was “engaged in the production of

goods” for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such
was subject to the individual coverage of the FLSA.

10. At all times material hereto, Defendant was an “employer” within the
meaning of the FLSA, 29 U.S.C. § 203(d).

11. Defendant continues to be an “employer” within the meaning of the
FLSA.

12. At all times material hereto, Defendant was and continues to be an
enterprise covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(s).

13. At all times relevant to this action, Defendant was engaged in interstate
commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

14. At all times relevant to this action, the annual gross sales volume of
Defendant exceeded $500,000 per year.

FACTS
15. Plaintiff began working for Defendant in October 2003 and continues to

be employed by Defendant.
Case 8:19-cv-01752-SDM-TGW Document1 Filed 07/18/19 Page 3 of 6 PagelD 3

16. At various times material hereto, Plaintiff worked hours in excess of forty
(40) hours within a work week for Defendant, and he was entitled to be compensated for
these overtime hours at a rate equal to one and one-half times his regular hourly rate.

17. Defendant failed to pay Plaintiff an overtime premium for all of the
overtime hours that he worked, in violation of the FLSA.

18. On July 31, 2018, Plaintiff received an email from the Hernando County
Deputy County Administrator, Jeffrey Rogers, confirming Plaintiff's participation in a
human resources investigation conducted in October 2017 regarding overtime pay. Mr.
Rogers requested that Plaintiff submit an accurate estimate of the total amount of hours
worked beginning in August 10, 2015 through the present. The deadline to submit the
calculation was August 10, 2018.

19. On August 6, 2018, Plaintiff complied with the July 31, 2018 email
request and provided Mr. Rogers with an estimate of his overtime worked from August
10, 2015 through the present.

20, On September 27, 2018, again, Plaintiff received an email from Mr.
Rogers confirming Plaintiff's participation in a human resources investigation conducted
in October 2017 regarding Hernando County’s use and policies on overtime.

21. Further, in that same email, Mr. Rogers agreed to process a payment in the
amount of $14,172.47 to Plaintiff for overtime owed. He received the payment.

22. He was also advised that the payment for an equal amount in liquidated
damages was owed and would be paid upon submission of a W-9 for that payment.

23. Plaintiff provided the requested tax form.
Case 8:19-cv-01752-SDM-TGW Documenti1 Filed 07/18/19 Page 4 of 6 PagelD 4

24. Plaintiff has complied with all requests in connection with the formalities
associated with the payment of the liquidated damages owed to him.

25. Plaintiff has diligently followed up with the County, specifically Mr.
Rogers, to secure this payment.

26. Any delay in addressing the issue of unpaid liquidated damages on the
overtime owed, which was admitted to and paid by the County, is solely as a result of the
Defendant’s actions and not a failure on the Plaintiffs part to aggressively pursue his
rights under the FLSA.

27. To date, Plaintiff has not received the listed amount.

28. Defendant promised to pay Plaintiff his wages owed and liquidated
damages and Plaintiff accepted such promise.

29. Defendant’s actions in refusing to remit the payment for liquidated
damages, after admitting such damages are owed, is a willful, and reckless disregard for
the counties obligations under the provisions of the FLSA and its promises to Plaintiff to
meet those obligations.

COUNT I- FLSA OVERTIME VIOLATION

30. Plaintiff realleges and readopts the allegations of paragraphs 1 through 29
of this Complaint, as though fully set forth herein.

31. During the statutory period, Plaintiff worked overtime hours while
employed by Defendant, and he was not compensated for all of these hours in accordance
with the FLSA.

32. Defendant’s failure to pay was willful.
Case 8:19-cv-01752-SDM-TGW Document1 Filed 07/18/19 Page 5 of 6 PagelID 5

33. Defendant has admitted liability for liquidated damages in an amount

equal to overtime pay owed to Plaintiff.

34. The foregoing conduct, as alleged, constitutes a willful violation of the

FLSA, within the meaning of 29 U.S.C. § 255(a).
35. As aresult of the foregoing, Plaintiff has suffered damages.
WHEREFORE, Plaintiff demands:
a) Judgment against Defendant for an amount equal to Plaintiff's

unpaid back wages at the applicable overtime rate;

b) Judgment against Defendant, stating that Defendant’s violations of
the FLSA were willful;

c) An amount equal to Plaintiff's overtime damages as liquidated
damages;

d) To the extent liquidated damages are not awarded, an award of

prejudgment interest;
e) A declaratory judgment that Defendant’s practices as to Plaintiff
were unlawful, and a grant of equitable relief to Plaintiff:

f) All costs and attorney’s fees incurred in prosecuting these claims;

and

g) For such further relief as this Court deems just and equitable.
Case 8:19-cv-01752-SDM-TGW Document1 Filed 07/18/19 Page 6 of 6 PagelD 6

JURY TRIAL DEMAND

Plaintiff demands trial by jury as to all issues so triable.

Dated this 18" day of July, 2019.

Respectfully submitted,

Si

DONNA V. SMITH

Florida Bar Number: 661201
WENZEL FENTON CABASSA, P.A.
1110 North Florida Avenue, Suite 300
Tampa, Florida 33602

Main Number: 813-224-0431
Direct Dial: 813-386-0995
Facsimile: 813-229-8712

Email: dsmith@wfclaw.com
Email: rcooke@wfclaw.com
Attorneys for Plaintiff
